Exhibit 10.8
AGREEMENT
     This Agreement (“Agreement”), dated as of September 8, 2008 (the “Effective
Date”), is between Superior Bancorp, its successors, assigns and affiliated
companies (the “Company”) and James A. White (the “Executive”).
     1. Term. The term of this Agreement shall begin on the Effective Date and
end on the third anniversary of the Effective Date.
     2. Employment of Executive. On the Effective Date Executive shall be
employed as the Chief Administrative Officer of the Company and Superior Bank.
Executive shall perform those duties as are customarily associated with his
position and such other reasonable duties as may be assigned to him by the
Company’s Chief Executive Officer.
     3. Compensation and Benefits. In consideration for Executive’s services,
Executive shall receive the following compensation, in each case subject to any
required withholdings:
     (a) Executive shall be paid in accordance with the Company’s normal payroll
procedures an annual base salary of $275,000. Executive’s base salary will be
reviewed on December 31, 2009 and annually thereafter.
     (b) Executive shall be eligible for all welfare benefit, pension benefit,
and bonus and incentive compensation plans maintained by the Company on the same
basis as other employees at Executive’s level within the Company.
     (c) Subject to approval by the Compensation Committee of the Company’s
Board of Directors, Executive will receive options to purchase 25,000 shares of
Company’s common stock upon such terms as are determined by the Compensation
Committee.
     (d) Executive shall receive an automobile allowance of $500 per month.
     (c) Executive’s expenses of relocating his residence to Birmingham, Alabama
shall be paid by the Company. Specifically, the Company will provide the
Executive and his family with the use of a condominium residence in The John A.
Hand Building at no cost to the Executive for up to 12 months, during which time
Executive will seek local housing. The Company will reimburse the Executive for
reasonable closing costs associated with the purchase of a new residence in the
Birmingham, Alabama area. If the purchase of Executive’s new residence is
financed by Superior Bank, Executive will receive the customary employee
discount of one-half the origination fee. The Company will also reimburse the
Executive for the reasonable and direct moving expenses associated with the
moving of personal household goods both into the Company-provided condominium
and into a new residence selected by the Executive. The Company shall pay
Executive a relocation bonus equal to (i) $12,500 in the first payroll following
the

1



--------------------------------------------------------------------------------



 



Effective Date and (ii) $12,500 in the first regular payroll following the
Executive’s purchase of a residence in the Birmingham, Alabama area.
     4. Termination of Executive’s Employment. (a) If, during the term of this
Agreement, Executive voluntarily resigns his employment with the Company, or his
employment is terminated by the Company for Cause (as defined below), then
Executive shall receive unpaid salary and benefits which have accrued through
the date of his termination of employment, and the Company shall have no further
liability under this Agreement.
     (b) If, during the term of this Agreement, Executive’s employment is
terminated by the Company for any reason other than for Cause (as defined below)
or the Executive resigns his employment with the Company for Good Reason (as
defined below), then Executive shall, within thirty (30) days from the date of
termination of his employment, receive a lump sum payment, unreduced for early
receipt, equal to his base salary as of the date his employment terminates for
the period from the date of termination of his employment to the last day of the
term of this Agreement. Provided, however, that in the event the termination of
Executive’s employment with the Company triggers payments to Executive under the
provisions of a Change in Control Agreement with the Company, any payments due
to Executive under this Agreement shall be reduced by the amount of the payments
made to Executive under the Change in Control Agreement.
     5. Cause Defined. The termination of the Executive’s employment shall be
for “Cause” if it is a result of:
     (a) any act (including any omission or failure to act) that constitutes, on
the part of the Executive, fraud, dishonesty, gross negligence, willful
misconduct, incompetence, breach of fiduciary duty involving direct or indirect
gain to or personal enrichment of the Executive, intentional failure to perform
stated duties or to follow lawful direction of the Company’s Board of Directors
or the corporate officer to whom he reports, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of this Agreement, or
     (b) the conviction (from which no appeal may be or is timely taken) of the
Executive of (i) a felony, or (ii) a misdemeanor involving fraud or dishonesty,
or
     (c) the suspension or removal of the Executive by federal or state banking
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time,
provided, however, that in the case of clauses (a) and (b) above, such conduct
shall not constitute Cause unless (i) there shall have been delivered to the
Executive a written notice setting forth with specificity the reasons that the
Company’s Board of Directors believes the Executive’s conduct constitutes the
criteria set forth in clause (a) or (b), as the case may be, (ii) the Executive
shall have been provided the opportunity to be heard

2



--------------------------------------------------------------------------------



 



in person by the Company’s Board of Directors (with the assistance of the
Executive’s counsel if the Executive so desires), and (iii) after such hearing,
the termination is evidenced by a resolution adopted in good faith by a majority
of the members of the Company’s Board of Directors.
     6. Good Reason Defined. Executive’s resignation of employment with the
Company shall be for Good Reason if such resignation follows the occurrence of
any of the following events:
     (a) a material diminution in the Executive’s base compensation;
     (b) a material diminution in the Executive’s authority, duties or
responsibilities;
     (c) a material change in the geographic location at which the Executive
must perform services; or
     (d) any other action or inaction that constitutes a material breach by the
Company of this Agreement.
Provided, however, that the Executive must provide written notice to the Company
of the occurrence of such event, within thirty (30) days after the initial
occurrence of such event. The Company shall have thirty (30) days following the
receipt of such written notice to remedy the condition. If the event shall not
have been remedied within such thirty-day period, the Executive’s employment
shall terminate on the 31st day following the receipt of such written notice and
Executive shall be entitled to the rights and benefits set forth in Section 4(b)
of this Agreement.
     7. Non-Disclosure of Information. The Executive acknowledges that any
documents and information, whether written or not, that came or come into the
Executive’s possession or knowledge during the Executive’s employment by the
Company, including without limitation the financial and business conditions,
business methods, goals, operations, sales techniques or services of the Company
and its affiliates or subsidiaries as the same may exist from time to time
(collectively, “Confidential Information”), are valuable, special and unique
assets of the Company’s business. The Executive will not, during or after the
term of this Agreement: (a) disclose any written Confidential Information to any
person, firm, corporation, association, or other entity not employed by or
affiliated with the Company for any reason or purpose whatsoever, or (b) use any
written Confidential Information for any reason other than to further the
business of the Company. The Executive agrees to return immediately any written
Confidential Information, and all copies thereof, upon the termination of the
Executive’s employment. In the event of a breach or threatened breach by the
Executive of the provisions of this Section 7, in addition to all other remedies
available to the Company, the Company shall be entitled to an injunction
restraining the Executive from disclosing any written Confidential Information
or from rendering any services to any person, firm, corporation, association or
other entity to whom any written Confidential Information has been

3



--------------------------------------------------------------------------------



 



disclosed or is threatened to be disclosed, without the need to post bond or
other security. In the event of any suit or arbitration with respect to the
Executive’s obligations in this Section 7, the Executive shall pay all costs
incurred by the Company in securing an injunction (or other equitable remedy)
and/or damages, including reasonable attorneys’ fees and expenses; provided,
however, in the event the Company is unsuccessful in obtaining any such remedy,
the Executive shall have no liability for the Company’s costs in connection with
such suit or arbitration.
     8. Enforcement of the Company’s obligations. In the event of any suit or
arbitration with respect to the Company’s obligations under this Agreement, the
Company shall pay all costs incurred by the Executive in securing an injunction
(or other equitable remedy) and/or damages, including reasonable attorneys’ fees
and expenses; provided, however, in the event the Executive is unsuccessful in
obtaining any such remedy, the Company shall have no liability for the
Executive’s costs in connection with such suit or arbitration.
     9. Choice of Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Alabama.
     10. Amendments. This Agreement may not be modified, amended or terminated
except by a written document executed by the Executive and a duly authorized
representative of the Company.
     11. Entire Agreement. This Agreement sets forth the entire agreement
between the Company and the Executive with respect to the payments provided for
herein.
     12. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the Company and the Executive, their respective heirs, successors,
assigns, personal representatives and affiliates; provided, however, that the
Executive may not assign his right to any payment hereunder.
     13. Severability. If any one or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable for any reason, then the
invalidity, illegality or unenforceability of that provision shall not affect
any other provision of this Agreement. The Company and the Executive intend that
this Agreement shall be interpreted as if any invalid, illegal or unenforceable
provision were never included herein.

                  JAMES A. WHITE       SUPERIOR BANCORP    
 
               
/s/ James A. White
 
Executive
      By:   /s/ C. Stanley Bailey
 
C. Stanley Bailey    
 
          Chairman and Chief Executive Officer    

4